 


109 HR 6136 IH: Margaret Thatcher Congressional Gold Medal Act
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6136 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Kirk (for himself, Mr. Matheson, Mr. Thornberry, Mr. Campbell of California, Mr. Burton of Indiana, Mr. Wilson of South Carolina, Ms. Ros-Lehtinen, Mr. Brown of South Carolina, Mr. Baker, Mr. Kline, Mr. McGovern, Mr. Wolf, Mr. Crenshaw, Mr. Pickering, Mr. Shimkus, Mr. Ehlers, Mrs. Miller of Michigan, Mrs. Blackburn, Mr. Petri, Mr. Rohrabacher, Mr. Bartlett of Maryland, Mr. Tiahrt, Mr. Hunter, Mrs. Bono, Mr. Dreier, Mr. McKeon, Mr. Rogers of Michigan, Mrs. Jo Ann Davis of Virginia, Mr. Gary G. Miller of California, Mr. Gallegly, Mr. Kennedy of Minnesota, Mr. Weldon of Pennsylvania, Mr. Mario Diaz-Balart of Florida, Mrs. Drake, Mr. Bonner, Mr. Hastings of Washington, Mr. Kuhl of New York, Mrs. Emerson, Mr. McCotter, Mr. Lincoln Diaz-Balart of Florida, Mr. Blunt, Ms. Hart, and Mr. Calvert) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a congressional gold medal to Margaret Thatcher, in recognition of her dedication to the values of free markets and free minds. 
 
 
1.Short titleThis Act may be cited as the Margaret Thatcher Congressional Gold Medal Act. 
2.FindingsThe Congress finds as follows: 
(1)Margaret Thatcher was born in Grantham in Lincolnshire in eastern England on October 13, 1925. 
(2)Margaret Thatcher graduated from the University of Oxford with degrees in both chemistry and law. 
(3)At age 34, Margaret Thatcher’s interest in politics drove her to enter into Parliament. 
(4)In 1975, after serving several years as Education Minister, Margaret Thatcher was elected to lead the Conservative Party. 
(5)Margaret Thatcher became Prime Minister in 1979, a position she held until 1990, becoming the longest serving British Prime Minister in the 20th century. 
(6)As Prime Minister, Margaret Thatcher led a revolution in the privatization of nationalized industries, which led to increased profits and the effects of which spilled over into more than 50 countries on almost every continent and became one of the United Kingdom’s biggest contributions to practical economics of the world. 
(7)In 1982, Margaret Thatcher led the United Kingdom to victory over Argentina in the battle for the Falkland Islands. 
(8)Admired by Ronald Reagan, Margaret Thatcher’s close friendship with the United States led to a potent foreign policy partnership that contributed to the end of Soviet communism. 
(9)Margaret Thatcher has received the Presidential Medal of Freedom and the Republican Senatorial Medal of Freedom. 
(10)The Congress wishes to express its gratitude and admiration to Margaret Thatcher. 
3.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Margaret Thatcher, in recognition of her dedication to the values of free markets and free minds. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
